EXHIBIT 10.4
AMENDMENT
TO
EMPLOYMENT AGREEMENT
AND
CHANGE-IN-CONTROL EXECUTIVE SEVERANCE AGREEMENT
This Amendment (“Amendment”) to the Employment Agreement made and entered into
as of May 5, 2005 (the “Employment Agreement”) and the Change-in-Control
Executive Severance Agreement executed and effective on April 30, 2007 (the
“Change-in-Control Agreement”), in both cases by and between Delta Petroleum
Corporation (the “Company”) and Stanley F. Freedman (the “Executive”), is
effective as of December 29, 2010 (the “Amendment Effective Date”), except as
otherwise provided herein, by and between the Company and the Executive.
RECITALS
     A. WHEREAS, Company and Executive entered into the Employment Agreement and
the Change-in-Control Agreement, which remain in force;
     B. WHEREAS Company and Executive wish to amend the Employment Agreement and
the Change-in-Control Agreement to comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and for other reasons;
     C. NOW, THEREFORE, Company and Executive, for good and valuable
consideration which is hereby acknowledged, and the promises and covenants made
herein, agree, effective as of the dates set forth below, as follows.
AGREEMENT
     Company and Executive agree as follows:
     1. Amendment to Sections 2(b) and 6(a)(1) of the Employment Agreement.
Sections 2(b) and 6(a)(1) of the Employment Agreement are hereby amended by
replacing the term “Section 6(d)” where such term appears in Sections 2(b) and
6(a)(1) by the term “Section 6(e).”
     2. Amendment to Section 2(b) of the Employment Agreement. Section 2(b) of
the Employment Agreement is hereby amended by substituting the following
sentence for the last sentence thereof:
“The Company shall pay Executive the earned Bonus amount within the earlier of:
(i) thirty days (30) from the submission of the preliminary audit results for
the end of the fiscal year; (ii) ninety days (90) days after the end of the
Bonus Period; (iii) thirty (30) days after his Employment Period, as applicable;
or, (iv) March 15 of the year following the end of the Bonus Period.”
     3. Amendment to Section 6(b)(1) of the Employment Agreement.
Section 6(b)(1) of the Employment Agreement is hereby amended by substituting
the following sentence for the last sentence thereof:

 



--------------------------------------------------------------------------------



 



“The Company shall make the Additional Payment to Executive in a cash lump sum
on the sixtieth (60th) day following the Termination Date.”
     4. Amendment to Section 6(d) of the Employment Agreement. Section 6(d) of
the Employment Agreement is hereby amended in its entirety as follows:
“Release Agreement. Notwithstanding any provision of this Agreement to the
contrary, in order to receive the severance benefits payable under either
Section 6(b) or Section 8 of this Agreement, or under Section 3 of the
Change-in-Control Executive Severance Agreement executed and effective on
April 30, 2007 between Company and Executive (as such may be amended from time
to time) (the ‘Change-in-Control Agreement’), as applicable, Executive (or his
beneficiary or estate) must first execute and deliver to the Company an
appropriate release agreement (on a form provided by the Company) whereby the
Executive agrees to release and waive, in return for such severance benefits,
any claims that he may have against the Company including, without limitation,
for unlawful discrimination (e.g., Title VII of the Civil Rights Act) (the
‘Release’) and any revocation period therefor shall have lapsed; provided,
however, that the Release shall not release any claim or cause of action by or
on behalf of the Executive for (a) any payment or benefit that may be due or
payable under this Agreement or any employee benefit plan prior to the receipt
thereof, (b) any willful failure by the Company to cooperate with Executive in
exercising his vested stock options or other equity incentives in accordance
with their terms, (c) non-payment of salary or benefits to which he is entitled
from the Company as of the Termination Date, or (d) a breach of this Agreement
by the Company; provided further, that in the event that the Executive (or his
beneficiary or estate) does not deliver the executed Release to the Company, or
the revocation period applicable to the Release has not lapsed, on or prior to
the twenty-eighth (28th) (or such longer period as may be required by applicable
law, but not to exceed fifty-two (52) days) following Executive’s termination,
any payments or benefits scheduled to be paid under Section 6(b) or Section 8 of
this Agreement, or under Section 3 of the Change-in-Control Agreement shall be
forfeited.”
     5. Amendment to Section 6(e)(9) of the Employment Agreement.
Section 6(e)(9) of the Employment Agreement is hereby amended by substituting
the following sentence for the last sentence thereof:
“Notwithstanding the foregoing definition of Good Reason, the Executive cannot
terminate his employment hereunder for Good Reason unless he (i) first notifies
the Board or Compensation Committee in writing of the event (or events) which
the Executive believes constitutes a Good Reason event under subparagraphs (A),
(B) or (C) (above) within 90 days from the date of such event, (ii) provides the
Company with at least 30 calendar days to cure, correct or mitigate the Good
Reason event so that it either (1) does not constitute a Good Reason event
hereunder or (2) Executive agrees, in writing, that after any such modification
or accommodation made by the Company that such event shall not constitute a Good
Reason event, (iii) notifies the Company of his intent to terminate his
employment for Good Reason within 30 days after the end of such 30 calendar day
period and, (iv) terminates employment within 30 days of such notice.”

2



--------------------------------------------------------------------------------



 



     6. Amendment to Section 8 of the Employment Agreement. Section 8 of the
Employment Agreement is hereby amended in its entirety:
“Severance Benefits Following Nonrenewal of Agreement. In the event that
(a) this Agreement is not renewed by the Company (pursuant to Section 4) for any
reason other than a No Severance Benefits Event (as defined in Section 6(e)10)
and (b) the employment of Executive is subsequently terminated by the Company
for any reason other than a No Severance Benefits Event or due to his Disability
within two (2) years following the expiration of the Term of Employment
hereunder due to nonrenewal by the Company, then Executive shall be entitled to
severance benefits (hereafter, the ‘Nonrenewal Severance Benefits’) provided
that, he first enters into a release agreement pursuant to Section 6(d). The
Nonrenewal Severance Benefits shall be computed and paid in the same manner as
severance benefits are computed and paid under Section 6(b)(1); provided,
however, that the Additional Payment under Section 6(b)(1) shall be reduced by
the number of months that have elapsed between the last day of the Term of
Employment due to nonrenewal and the Executive’s actual termination of
employment date. For example, if the Executive’s employment is terminated (other
than due to a No Severance Benefits Event or his Disability) nine months after
the end of the Term of Employment due to the Company’s nonrenewal, he shall be
entitled to an Additional Payment pursuant to Section 6(b)(1) that is computed
based on 15 months (24 – 9 = 15) instead of 24 months. In the event of a
termination of employment as described in this Section 8, Executive shall still
be entitled to the benefits under Section 6(b)(2) for discounted COBRA coverage.
Notwithstanding the foregoing, this Section 8 shall be null and void if there is
a Severance Payment Event as defined in the Change-in-Control Agreement.”
     7. New Section 39 of the Employment Agreement. The Employment Agreement is
hereby amended by appending the following new Section 39:
“Section 409A. This Agreement is intended to comply with Section 409A of the
Code and the Treasury Regulations promulgated thereunder (‘Section 409A’) and
shall be construed accordingly. It is the intention of the Parties that payments
or benefits payable under this Agreement not be subject to the additional tax or
interest imposed pursuant to Section 409A. To the extent such potential payments
or benefits are or could become subject to Section 409A, the Parties shall
cooperate to amend this Agreement with the goal of giving Executive the economic
benefits described herein in a manner that does not result in such tax or
interest being imposed. Notwithstanding anything in this Agreement to the
contrary, the following provisions shall apply.
“If Executive is a ‘specified employee’ within the meaning of Treasury
Regulation Section 1.409A-1(i) as of the date of Executive’s Separation from
Service, as defined below, Executive shall not be entitled to any severance
payment or benefit pursuant to Section 6(b) or Section 8 that is subject to the
provisions of Section 409A(a)2(B)(i) of the Code (a ‘Specified Employee
Payment’) until the date which is six (6) months after Executive’s Separation
from Service; provided, however, that in the event that the provisions of
Section XI of Notice 2010-6 permitting the Agreement to be treated as having
been amended as of January 1, 2009 do not apply to Executive, Executive shall

3



--------------------------------------------------------------------------------



 



not be entitled to any Specified Employee Payment until the later of
(i) eighteen (18) months following the Amendment Effective Date and (ii) the
date which is six (6) months after Executive’s Separation from Service and
provided further that, notwithstanding the foregoing, payment of any Specified
Employee Payment shall be made within 30 days of Executive’s death, should he
die within the applicable eighteen or six month period. The provisions of this
Section 39 shall only apply if, and to the extent, required to avoid the
imposition of tax, penalty or interest pursuant to Section 409A. Any payment
that is delayed pursuant to this paragraph shall be paid on the day following
the lapse of the applicable six or eighteen month period.
“For purposes of this Agreement, whenever and to the extent that it would be
necessary to comply with the requirements of Section 409A, the Executive’s
employment will be treated as terminating when and only when Executive
experiences a Separation from Service. For purposes of this Agreement, the term
‘Separation from Service’ means when Executive dies, retires or otherwise has a
termination of employment from the Company that constitutes a ‘separation of
service’ within the meaning of Treasury Regulation Section 1.409A-1(h)(1).
“If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A , the Company in its sole
discretion may accelerate some or all of a payment otherwise payable under the
Agreement to the time at which such amount is includible in the income of
Executive, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(4)(vii) and the amount
of such acceleration does not exceed the amount permitted under Treasury
Regulation Section 1.409A-3(j)(vii).
“No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4)
or (ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A of the Code. Each payment of benefits pursuant to
Section 6(b) or Section 8 shall be a separate payment to the maximum extent
permitted by Section 409A.
The portion of any payment under this Agreement that would constitute a
‘short-term deferral’ within the meaning of Treasury
Regulation Section 1.409A-1(b)(4),would meet the requirements for separation pay
due to involuntary separation from service under Treasury
Regulation Section 1.409A-1(b)(9)(iii), or would otherwise be exempt from
Section 409A shall be treated as a separately identified and determinable amount
for purposes of Section 409A.
In the event that the Company becomes subject to the sanctions imposed pursuant
to § 2716 of the Public Health Service Act by reason of this Agreement, the
Parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such sanctions being imposed.”

4



--------------------------------------------------------------------------------



 



     8. Amendment to Section 3(b) of the Change-in-Control Agreement. Section
3(b) of the Change-in-Control Agreement is hereby amended in its entirety as:
“The Company shall make the Severance Payment to Executive in a cash lump sum on
the sixtieth (60th) day following the Severance Payment Event.”
     9. Amendment to Section 3(c) of the Change-in-Control Agreement. Section
3(c) of the Change-in-Control Agreement is hereby amended in its entirety as:
“With respect to any Welfare Benefits provided to the Executive other than
health insurance, the Company shall pay to Executive in a cash lump sum on the
sixtieth (60th) day following the Severance Payment Event an amount equal to 36
times the excess of (i) the monthly premium payable immediately prior to the
Severance Payment Event for such Welfare Benefits substantially similar to those
which Executive (and Executive’s dependents) were receiving at such time, over
(ii) the aggregate monthly premiums(s) charged to the Executive for such
coverage at such time.
“The Company shall provide or arrange to provide the Executive, at the Company’s
sole cost for the Benefit Continuation Period, health insurance benefits that
are substantially the same as the health insurance benefits provided to the
Executive (and the Executive’s spouse, dependents and beneficiaries) immediately
before the Severance Payment Event, except that the health insurance benefits to
which the Executive is entitled under this subsection (c) will be subject to the
Executive’s compliance with the restrictions set out in Sections 4 through 13,
and will be reduced to the extent that comparable health insurance benefits are
received by the Executive from an employer other than the Company or any
Subsidiary during the Benefit Continuation Period.
“The fact that the cost of the participation by the Executive, or the
Executive’s spouse, dependents or beneficiaries, in any Welfare Benefit Plan was
paid indirectly by the Company, as a reimbursement or a credit to the Executive,
before the Severance Payment Event does not mean that the corresponding Welfare
Benefits were not “provided to the Executive” by the Company for the purpose of
this subsection (c). Notwithstanding the foregoing, this subsection (c) shall
not apply if the Severance Payment Event is attributable to the death of
Executive; in such event, the Designated Beneficiary, spouse and dependents of
Executive shall be entitled to whatever rights and benefits they have under the
Plan(s) at the time of death and nothing herein shall be construed to limit such
rights and benefits.
“Any determination required under this subsection (c) with respect to any
affected Welfare Benefit Plan shall be made in good faith by the Compensation
Committee.”
     10. Amendment to Section 3(d) of the Change-in-Control Agreement. Section
3(d) of the Change-in-Control Agreement is hereby amended by substituting the
following sentence for the second sentence thereof:
“In addition to Stock Awards, any compensation due under a performance-based,
long-term incentive plan of the Company or a Subsidiary will automatically
accelerate and become nonforfeitable upon the Severance Payment Event, as though
all requisite time

5



--------------------------------------------------------------------------------



 



had passed to fully vest such compensation and all requisite performance goals
attributable thereto have been fully attained or satisfied, and any such
compensation shall be paid to Executive in a cash lump sum on the sixtieth
(60th) day following the Severance Payment Event.”
     11. Amendment to Section 3(d) of the Change-in-Control Agreement. Section
3(d) of the Change-in-Control Agreement is hereby amended by substituting the
following paragraph for the third paragraph thereof:
“Notwithstanding any provision of this Agreement to the contrary, in order to
receive the severance benefits payable under Section 3 following a Severance
Payment Event, Executive (or his beneficiary or estate) must first execute and
deliver to the Company an appropriate release agreement (on a form provided by
the Company) whereby the Executive agrees to release and waive, in return for
such severance benefits, any claims that he may have against the Company
including, without limitation, for unlawful discrimination (e.g., Title VII of
the Civil Rights Act) (the ‘Release’) and any revocation period therefor shall
have lapsed; provided, however, that the Release shall not release any claim or
cause of action by or on behalf of the Executive for (a) any payment or benefit
that may be due or payable under this Agreement or any employee benefit plan
prior to the receipt thereof, (b) any willful failure by the Company to
cooperate with Executive in exercising his vested stock options or other equity
incentives in accordance with their terms, (c) non-payment of salary or benefits
to which he is entitled from the Company as of the Severance Payment Date, or
(d) a breach of this Agreement by the Company; provided further, that in the
event that the Executive (or his beneficiary or estate) does not deliver the
executed Release to the Company, or the revocation period applicable to the
Release has not lapsed, on or prior to the twenty-eighth (28th) (or such longer
period as may be required by applicable law, but not to exceed fifty-two
(52) days) following the Severance Payment Event, any payments or benefits
scheduled to be paid under Section 3 on or prior to the day that that the
Executive delivers the executed Release to the Company (or, if later, the day
that any revocation period applicable to the Release lapses) shall be forfeited;
and, provided further, that in the event that that the Executive (or his
beneficiary or estate) does deliver the executed Release to the Company and the
revocation period applicable to the Release has lapsed on or prior to the
twenty-eighth (28th) (or such longer period as may be required by applicable
law, but not to exceed fifty-two (52) days) following the Severance Payment
Event, any payment or benefits due Executive under Section 3(c) that were not
paid (or made available) during such sixty (60) day period pursuant to the first
clause of this sentence shall be paid (or made available) to Executive on the
sixtieth (60th) day following the Severance Payment Event.”
     12. Amendment to Section 14(b) of the Change-in-Control Agreement. Section
14(b) of the Change-in-Control Agreement is hereby amended by deleting the
fourth sentence thereof.
     13. Amendment to Section 14(c) of the Change-in-Control Agreement. Section
14(c) of the Change-in-Control Agreement is hereby amended by substituting the
following sentence for the penultimate sentence thereof:

6



--------------------------------------------------------------------------------



 



“Any extension of the statute of limitations relating to payment of taxes for
the Executive’s taxable year with respect to which such contested amount is
claimed to be due is limited solely to such contested amount.”
     14. Amendment to Section 14(d) of the Change-in-Control Agreement. Section
14(d) of the Change-in-Control Agreement is hereby amended by is hereby amended
by substituting the following four paragraphs for the first four paragraphs
thereof:
“If the Executive becomes entitled to receive any refund with respect to any
Excise Tax, the Executive shall promptly pay to the Company the amount of such
refund (together with any interest paid or credited thereon after taxes
applicable thereto) and the amount of any Gross-up Payment or Underpayment
received with respect to such Excise Tax.
“Any payment to the Executive under this Section 14 shall be limited to the
amount, determined by the Accounting Firm pursuant to Section 14(b), that
reimburses the Executive for (i) the amount of Federal, state, local, or foreign
taxes imposed upon the Executive pursuant to Section 4999 of the Code or similar
provision of state, local, or foreign law as a result of a Payment and (ii) the
amount of additional Federal, state, local, or foreign income or similar taxes
imposed upon the Executive due to the Company’s reimbursement of the taxes
described in (i), and (iii) any additional tax on tax, penalties, or interest so
as to effect the intent of Section 14(a).
“Executive agrees to reasonably cooperate with the Company to minimize the
amount of the excess parachute payments, including, without limitation,
assisting the Company in establishing that some or all of the payments received
by Executive that are “contingent on a change,” as described in
Section 280G(b)(2)(A) of the Code, are reasonable compensation for personal
services actually rendered by Executive before the date of such change or to be
rendered by Executive on or after the date of such change. Notwithstanding the
foregoing, Executive shall not be required to take any action which his attorney
or tax advisor advises him in writing (i) is improper or (ii) exposes Executive
to personal liability. Executive may require the Company to deliver to Executive
an indemnification agreement, in form and substance reasonably satisfactory to
him, as a condition to taking any action required by this paragraph.
“The Company shall make any Gross-Up Payment or Underpayment required to be made
under this Section 14 in a cash lump sum within ten (10) Business Days of
presentation to the Company by the Executive of proof reasonably satisfactory to
the Company that the taxes related to such Gross-up Payment or Underpayment have
been remitted by the Executive to the appropriate taxing authority, but in no
case shall any payment of a Gross-up Payment or Underpayment be made later than
the end of the Executive’s taxable year next following the Executive’s taxable
year in which the Executive remits the related taxes. Any Gross-Up Payment or
Underpayment that is not paid within 10 Business Days of receipt by the Company
of Executive’s written demand therefor shall thereafter be deemed delinquent,
and the Company shall pay to Executive immediately upon demand interest at the
rate of 10% per annum from the date such Payment becomes delinquent to the date
of payment of such delinquent sum with interest. Any expense borne by the
Company, to the extent such expense is treated as a reimbursement of an

7



--------------------------------------------------------------------------------



 



expense related to a tax audit or litigation addressing the existence or amount
of a tax liability described in this Section 14, shall be paid no later than he
end of the Executive’s taxable year following the Executive’s taxable year in
which the taxes that are the subject of the audit or litigation are remitted to
the taxing authority, or where as a result of such audit or litigation no taxes
are remitted, the end of the Executive’s taxable year following the Executive’s
taxable year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation. Amounts subject
to reimbursement under this Section 14 during a taxable year of the Executive
shall not affect the amounts subject to reimbursement in a any other taxable
year of the Executive. The right to reimbursement under this Section 14 shall
not be subject to liquidation or exchange for another benefit.”
     15. Amendment to Section 14(e)(ii) of the Change-in-Control Agreement.
Section 14(e)(ii) of the Change-in-Control Agreement is hereby amended in its
entirety as follows:
“This Agreement is intended to comply with Section 409A of the Code and the
Treasury Regulations promulgated thereunder (‘Section 409A’) and shall be
construed and interpreted accordingly. It is the intention of the Parties that
payments or benefits payable under this Agreement not be subject to the
additional tax or interest imposed pursuant to Section 409A. To the extent such
potential payments or benefits are or could become subject to Section 409A, the
Parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such tax or interest being imposed. Notwithstanding anything in this
Agreement to the contrary, the following provisions shall apply.
“For purposes of this Agreement, whenever and to the extent that it would be
necessary to comply with the requirements of Section 409A, the Executive’s
employment will be treated as terminating when and only when Executive
experiences a Separation from Service. For purposes of this Agreement, the term
‘Separation from Service’ means when Executive dies, retires or otherwise has a
termination of employment from the Company that constitutes a ‘separation of
service’ within the meaning of Treasury Regulation Section 1.409A-1(h)(1).
“If a payment that could be made under this Agreement would be subject to
additional taxes and interest under Section 409A , the Company in its sole
discretion may accelerate some or all of a payment otherwise payable under the
Agreement to the time at which such amount is includible in the income of
Executive, provided that such acceleration shall only be permitted to the extent
permitted under Treasury Regulation Section 1.409A-3(j)(4)(vii) and the amount
of such acceleration does not exceed the amount permitted under Treasury
Regulation Section 1.409A-3(j)(vii).
“No payment to be made under this Agreement shall be made at a time earlier than
that provided for in this Agreement unless such payment is (i) an acceleration
of payment permitted to be made under Treasury Regulation Section 1.409A-3(j)(4)
or (ii) a payment that would otherwise not be subject to additional taxes and
interest under Section 409A of the Code.

8



--------------------------------------------------------------------------------



 



“Each payment of benefits pursuant to Sections 3 or 14 shall be a separate
payment to the maximum extent permitted by Section 409A. The portion of any
payment under this Agreement that would constitute a ‘short-term deferral’
within the meaning of Treasury Regulation Section 1.409A-1(b)(4),would meet the
requirements for separation pay due to involuntary separation from service under
Treasury Regulation Section 1.409A-1(b)(9)(iii), or would otherwise be exempt
from Section 409A shall be treated as a separately identified and determinable
amount for purposes of Section 409A.
“Payments pursuant to Section 14 are intended to be payments made at a specified
date or fixed schedule pursuant to Treasury
Regulation Section 1.409A-3(i)(1)(iv) or (v), and shall be construed and
interpreted accordingly.
“In the event that the Company becomes subject to the sanctions imposed pursuant
to § 2716 of the Public Health Service Act by reason of this Agreement, the
Parties shall cooperate to amend this Agreement with the goal of giving
Executive the economic benefits described herein in a manner that does not
result in such sanctions being imposed.”
     16. Amendment to the Definition of “Change-in-Control” in Appendix A of the
Change-in-Control Agreement. The definition of “Change-in-Control” in Appendix A
of the Change-in-Control Agreement is amended by adding the following language
to the end thereof.
“Notwithstanding anything to the contrary in this Agreement, no event shall
constitute a Change-in-Control unless such event constitutes a change in control
event pursuant to Treas. Reg. Section 1.409A-3(i)(5).”
     17. Amendment to the Definition of “Good Reason” in Appendix A of the
Change-in-Control Agreement. The definition of “Good Reason” in Appendix A of
the Change-in-Control Agreement is hereby amended by substituting the following
paragraph for the last paragraph thereof :
“Notwithstanding the foregoing definition of ‘Good Reason’, the Executive cannot
terminate his employment hereunder for Good Reason unless he (i) first notifies
the Board or Compensation Committee in writing of the event (or events) which
the Executive believes constitutes a Good Reason event under subparagraphs (i),
(ii), (iii), (iv), (v), (vi), or (vii) (above) within 90 days from the date of
such event (or, if later, the date of a Change-in-Control), (ii) provides the
Company with at least 30 calendar days to cure, correct or mitigate the Good
Reason event so that it either (1) does not constitute a Good Reason event
hereunder or (2) Executive agrees, in writing, that after any such modification
or accommodation made by the Company that such event shall not constitute a Good
Reason event, (iii) notifies the Company of his intent to terminate his
employment for Good Reason within 30 days after the end of such 30 calendar day
period to cure, correct or mitigate, and (iv) terminates his employment within
30 days of such notice.”

9



--------------------------------------------------------------------------------



 



     18. Amendment to the Definition of “Severance Payment” in Appendix A of the
Change-in-Control Agreement. The definition of “Severance Pay Event” in
Appendix A of the Change-in-Control Agreement is replaced in its entirety by the
following:
“‘Severance Payment’ means an amount equal to
     (i) three (3) times the sum of:
(A) the Executive’s highest Base Salary in effect at any time within 12 months
before the Change-in-Control; plus
(B) the highest amount of the annual automobile allowance payable to the
Executive within 12 months before the Change-in-Control; plus
(C) an amount equal to the annual average of the annual bonuses (includes any
incentive cash compensation) paid or payable to the Executive by the Company and
any Subsidiary for the three fiscal years of the Company immediately preceding
the fiscal year in which the Change-in-Control occurs, but not less than the
greater of (a) Executive’s highest annual target bonus during any of these three
preceding fiscal years or (b) the Executive’s targeted bonus for the fiscal year
in which the Change-in-Control occurs;
(ii) less, but not below zero, the amount of any Additional Payment made
pursuant to the Employment Agreement.
“Notwithstanding the foregoing provisions of this definition, in the event that
the Severance Payment Event is attributable to termination of Executive’s
employment due to his death or Disability, the term ‘three (3) times’ shall be
replaced by ‘two (2) times” in the first line of this definition.”
“For clause (i)(C) of this definition: (a) the calculation of the average of the
annual bonuses of the Executive shall include a fiscal year during which the
Executive was employed by the Company and a participant in a bonus or incentive
cash compensation Plan even if the Executive did not earn any bonus or incentive
cash compensation for that fiscal year; (b) the bonus or incentive cash
compensation paid or payable to the Executive for only part of a fiscal year of
the Company shall be annualized (on the same basis as the one on which the bonus
or compensation was prorated) for that fiscal year to calculate the average; and
(c) the ‘targeted bonus’ for the fiscal year of the Company in which the
Change-in-Control occurs shall be the amount identified as ‘target’ by the Board
(or the committee thereof that administers the bonus or incentive cash
compensation Plan) for the Executive as a percentage of base salary, and not the
maximum or any similar “stretch” goal that may be achieved under such Plan.”
     19. Amendment to the Definition of “Severance Pay Event” in Appendix A of
the Change-in-Control Agreement. The definition of “Severance Pay Event” in
Appendix A of the Change-in-Control Agreement is hereby amended by substituting
the following sentence for the first sentence thereof:

10



--------------------------------------------------------------------------------



 



“‘Severance Payment Event’ means (i) the termination of the Executive’s
employment with the Company and all Affiliates, for any reason other than
(a) voluntarily by the Executive without Good Reason or (b) involuntarily by the
Company for Cause, which termination occurs at any time between the date of a
Change-in-Control and the twenty-fourth (24th) month immediately following the
month in which the Change-in-Control occurred or (ii) a Change-in-Control that
occurs within six months of the termination of the Executive’s employment with
the Company and all Affiliates, for any reason other than (a) voluntarily by the
Executive without Good Reason or (b) involuntarily by the Company for Cause.”
     20. Miscellaneous.
          a. The terms and provisions of the Employment Agreement and the
Change-in-Control Agreement shall remain in full force and effect except as
specifically modified by this Amendment.
          b. This Amendment may be executed and delivered by facsimile in any
number of counterparts and by the parties hereto, each of which when so executed
shall be deemed to be original and all of which, when taken together, shall
constitute one and the same agreement.
          c. The Employment Agreement, the Change-in-Control Agreement, and this
Amendment set forth the entire understanding of the parties relating to the
subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof.
     The parties hereby execute this Amendment effective as of the date set
forth above.

             
Place:
  Denver, CO   Place:   Denver, CO
Date:
  December 29, 2010   Date:   December 29, 2010

DELTA PETROLEUM CORP.

                 
/s/ 
Kevin Nanke
 
      /s/ Stanley F. Freedman
 
Stanley F. Freedman    
 
               
By: 
Kevin Nanke
 
           
 
               
Its 
CFO
 
           

11